Terry, C. J.,
delivered the opinion of the Court—Baldwin, J., and Field, J., concurring.
This is a proceeding in the nature of a hill of review, the object of which is to procure an examination and reversal of the decree of the Court below in case of Raun v. Reynolds and Kirk, on the ground of error apparent in the record.
The plaintiff appealed from the decree in the-original case, and the - same questions raised by this record were presented in this Court on the appeal. As a party "cannot be permitted to prosecute two separate and distinct remedies in this Court for a review of the same question at the same time, the appeal is dismissed.